Citation Nr: 0820371	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits as a child of a veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant claims that S.M.A. was his father and that 
S.M.A. served in the Philippine Scouts from August 1946 to 
April 1949.  A certificate of burial shows that S.M.A. died 
in December 1987.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 letter decision, confirmed by 
an April 2003 letter decision, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, that determined that the appellant was not 
eligible as a claimant for VA death benefits.  

The Board notes that the appellant apparently has two 
separate claims folders which are not associated with one 
another.  The claims folder for the issue on appeal is based 
upon a claim for legal entitlement to VA benefits as a child 
of a veteran.  The appeal has been before the Board twice 
before.  In December 2004, the appeal was remanded to the 
RO/Appeals Management Center (AMC) for further development.  
After that development was completed, the appeal was again 
remanded in November 2007 to schedule a personal hearing 
before a Veterans Law Judge.  The appellant was notified in a 
January 2008 letter that a personal hearing was scheduled for 
February 15, 2008, but he failed to appear at the hearing.  
There is no evidence in the claims folder that the appellant 
or his representative requested a postponement of that 
hearing.  

When an appellant fails to appear for a scheduled hearing and 
a request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2007).  
No further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing.  
38 C.F.R. § 20.704(d).  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  38 C.F.R. 
§ 20.704(d).  

In the February 2008 informal hearing presentation, the 
appellant's representative asked the Board to consider 
rescheduling the hearing so that the appellant could testify 
and/or give supporting evidence for his claim for entitlement 
to VA death benefits.  That request did not conform to the 
requirements set forth in 38 C.F.R. § 20.704(d).  While it 
was submitted within 15 of the originally scheduled hearing, 
the request provided no reason whatsoever (let alone a good 
cause) for the appellant's failure to appear at the scheduled 
hearing, and it submitted no reasons why a timely 
postponement could not have been filed.  The Board finds that 
it is not a valid motion for a new hearing and the Board need 
not act upon the request.  

In February 2008, the appellant's representative also 
submitted on his behalf a motion to advance the case on the 
docket, but that motion was denied in May 2008.  

As for the appellant's other claims folder, it apparently 
involves a claim (with a different claim number) for 
eligibility for nonservice-connected pension based upon the 
appellant's own military service.  A March 2004 Board 
decision, which was associated with this claims folder 
subsequent to the Board's December 2004 remand in this 
appeal, determined that the requirements of basic eligibility 
for VA benefits, based upon qualifying service by the 
appellant, had not been met.  Accordingly, that issue is not 
before the Board at present.  


FINDINGS OF FACT

1.  The appellant was 65 years old at the time he filed his 
claim.  

2.  The appellant had not become permanently incapable of 
self-support before reaching the age of 18 years.  

3. The Service Department of the Army certified that the 
appellant's father had no valid military service in the Armed 
Forces of the United States.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits as a 
child of a veteran.  38 U.S.C.A. §§ 101, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.57, 3.102, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that S.M.A. was his father and that 
S.M.A. served in the New Philippine Scouts from August 1946 
to April 1949.  A certificate of burial shows that S.M.A. 
died in December 1987.  The appellant is seeking VA benefits 
as a surviving child of a veteran.  As discussed below, since 
the record contains two independent legal impediments to 
basic eligibility for VA benefits-namely, that he does not 
qualify as a child of a veteran and his father's military 
service does not qualify him as a veteran-- the appellant's 
claim must be denied.  

First, since the appellant's father was not a veteran, the 
appellant is not entitled to any benefits based on his 
father's military service.  In order to establish basic 
eligibility for VA death benefit purposes, the record must 
show that the appellant's father, S.M.A., was a veteran.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Any 
such claimed service must be certified as qualifying by the 
appropriate military authority.  38 C.F.R. § 3.203.  

The Philippine government has its own laws and regulations, 
which permit recognition of military service for purposes of 
that nation's benefits, which is not recognized by the U.S. 
Armed Forces for purposes of VA benefits.  But certain 
Philippine service is recognized as service in the Armed 
Forces.  38 C.F.R. § 3.40 (defining which service in the 
Philippine Scouts, the Insular Force of the Navy, Samoan 
Native Guard, Samoan Native Band of the Navy, Commonwealth 
Army of the Philippines, and Guerrilla Service constitutes 
recognized service in the Armed Forces for various VA 
benefits).  VA may accept evidence of such service submitted 
by a claimant, but only if the evidence meets all three of 
the following requirements:  (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (Service records as evidence of service 
and character of discharge).  

When the evidence does not meet any of those requirements, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c); Sarmiento v. Brown, 7 Vet. 
App. 80, 82 (1993).  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997).  And the service department's findings are binding 
and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

Here, none of the documents that the appellant submitted to 
establish his father's status as a veteran were issued by the 
service department or were, in the opinion of VA, genuine 
documents with accurate information.  Accordingly, VA asked 
the U.S. Army Reserve Personnel Command, (ARPERSCOM) in St. 
Louis, Missouri, to verify the service of the appellant's 
father, S.M.A.  The reply from ARPERSCOM was that S.M.A. had 
no valid military service in the Armed Forces of the United 
States.  That department's findings are binding and 
conclusive upon VA.  Thus, on this record, the appellant's 
father is not a veteran.  Accordingly, the appellant is not 
eligible for any benefits based on his father's military 
service.  

In any event, even if the appellant's father had recognized 
service in the Armed Forces, the appellant still would not be 
eligible for VA death benefits because he does not meet the 
definition of a "child of the veteran."  For purposes of 
determining entitlement to VA death benefits, the term 
"child of the veteran" means an unmarried person who is a 
legitimate child who:  (a) is under the age of 18 years; or 
(b) after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution; or (c) before reaching the age of 18 
years, became permanently incapable of self-support.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

A birth certificate in the record indicates that the 
appellant is the legitimate child of S.M.A.  The record is 
silent as to whether the appellant is an unmarried person.  
But the record clearly shows that the appellant does not meet 
any of the age requirements to qualify as a child of a 
veteran.  The appellant was 65 years of age when he filed the 
claim at issue in this appeal.  Thus, he was significantly 
older than the maximum allowable age of either 18 years, or, 
23 years while pursuing instruction at an approved 
educational institution.  There is no evidence in the record 
that before reaching the age of 18 years, the appellant 
became permanently incapable of self-support.  Since the 
appellant does not meet the eligibility requirements of a 
"child of a veteran," he is not eligible for VA death 
benefits as a surviving child of a veteran.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

No notice letter was sent to the appellant before the initial 
January 2003 letter decision.  Although the appellant has not 
raised any notice issues, the failure to provide complete, 
timely notice to the claimant raises a presumption of 
prejudice, so that VA has the burden to establish that the 
appellant was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the failure to send 
notice before the initial determination because those flaws 
were cured long before the July 2005 supplemental statement 
of the case was issued.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-542 (2006).  
The December 2004 letter to the appellant notified him that 
VA was working on the issue of his legal entitlement to VA 
benefits and identified what evidence VA was collecting.  
Although that letter did not address the requirements for 
establishing legal entitlement to VA benefits, the record 
reflects that the appellant had actual knowledge of those 
requirements.  

The May 2003 statement of the case (SOC) reproduced the 
regulations establishing the requirements for a "child of 
the veteran" and discussed those requirements in the Reasons 
and Bases section of that document.  The appellant explicitly 
acknowledged in his August 2003 substantive appeal that he 
had received that SOC.  Moreover, in response to that SOC, 
the appellant again submitted his birth certificate to 
establish his relationship to S.M.A., and he asked that the 
principles governing veteran's claims be applied to recognize 
the sacrifices he and his father had made during World War 
II.  Upon remand from the Board, the July 2005 supplemental 
statement of the case (SSOC) reproduced the regulations 
governing recognized service in the Armed Forces and 
discussed how the military service of the appellant's father 
was not recognized service in the Armed Forces.   The 
appellant explicitly acknowledged receipt of the SSOC and 
submitted additional evidence, including lay statements, to 
establish his father's service.  And while the appellant was 
not advised of the evidence needed to establish the effective 
date or the applicable rating criteria for an award, since 
his claim was denied, any flaws with respect to notice 
concerning the implementation of an award were rendered moot.  

In any event, regardless of the notice the appellant should 
have received, there is no evidence he could have produced to 
change the fact that he is older than the maximum age 
permitted to receive benefits or that the service department 
made a binding determination that his father, S.M.A., had no 
valid military service in the Armed Forces of the United 
States.  As a matter of law, the appellant is ineligible to 
receive the benefits he sought.  Accordingly, he was not 
prejudiced by any flaws in the notice VA sent.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant did not request any assistance 
in obtaining evidence.  No medical conditions were at issue, 
so VA had no duty to conduct medical examinations.  VA sought 
verification of the military service of the appellant's 
father from the service department, as required.  And the 
appellant was given an opportunity to present sworn testimony 
at a personal hearing before a Veterans Law Judge (although 
he failed to appear for it). VA thus fulfilled its duty to 
assist the appellant in obtaining evidence to substantiate 
his claim.  


ORDER

Entitlement to basic eligibility for VA benefits is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


